Citation Nr: 1707910	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  14-26 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine (neck) disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a bilateral hip disability.

4.  Entitlement to service connection for a low back disability.

5.  Entitlement to service connection for residuals of a head injury.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February to October 1979 and from April 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision issued in by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  The RO in Houston, Texas now retains jurisdiction over this appeal.  

In May 2016, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.

For reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for disabilities affecting his cervical spine, right shoulder, bilateral hips, and low back, as well as residuals of a head injury.  He has asserted that, while serving aboard the USS Nimitz in August 1982, he was hit in the head with a heavy trunk while moving gear from the weather deck to the lower level of the ship.  The Veteran testified that he was knocked unconscious for a period of time and injured his head, neck, shoulders, hips, and back.  He has testified that he went to sick call on several occasions following the injury but was not given any assistance other than medication and a neck brace and continued with active duty without any restriction of duty.  

The Veteran's service treatment records (STRs) do not document any complaints or treatment for a head injury incurred as described above but the STRs reflect that, in August 1982, the Veteran was diagnosed with cervical and trapezius muscle strain after falling on his head while wrestling.  While the STRs do not do not reflect any relevant diagnoses on the Veteran's March 1983 separation examination, during the May 2016 hearing, he testified that he received chiropractic treatment during the 1990s, began receiving treatment from VA in Fairbanks, Alaska in 2011, and continues to receive treatment from VA in Houston, Texas.  Despite the foregoing, the evidentiary record only contains VA treatment records dated from March 2012 to August 2013 and there is no indication that the RO attempted to assist the Veteran in obtaining VA treatment records dated prior to March 2012 or after August 2013 or the private, chiropractic records which, if available, may contain information or evidence relevant to one or more of the claims on appeal.  

Because VA has been put on notice that there is outstanding evidence that may contain information and evidence relevant to the claims on appeal, the AOJ must attempt to obtain such evidence, as the Board is unable to determine that no reasonable possibility exists that obtaining such evidence would assist the Veteran in substantiating his claims.

In addition to the in-service injury, the Veteran has also reported that he incurred a head injury from explosions to IED blasts while working as a contractor in Iraq.  See VA treatment records dated August and December 2012.  Notably, in August 2012, the Veteran reported having poor concentration and short term memory loss since incurring multiple head injuries in service and during post-service Iraq employment.  There is, however, no indication as to when the Veteran performed civilian duties in Iraq or any contemporaneous medical evidence from any such period of time.  On remand, the RO should request the Veteran provide additional information regarding his post-service Iraq employment, including the dates, circumstances, and places of any treatment provided during that time, or any other information that would assist VA in obtaining evidence relevant to the claims on appeal.  

If any outstanding evidence is obtained, the RO should determine if any subsequent or additional development in needed, including obtaining specialized examinations for traumatic brain injury or musculoskeletal disabilities or an addendum medical opinion that considers all lay and medical evidence of record, including specifically the competent lay evidence regarding the head injuries that occurred during and after service.  

The Veteran is hereby advised that the initial criteria for establishing entitlement to service connection is competent evidence of a current disability and, as it stands, the only disability reflected in the evidentiary record is cervical spondylosis.  See February 2013 cervical spine x-ray.  Indeed, while the VA treatment records currently associated with the record document the Veteran's complaints of back, shoulder, and hip pain, as well as subjective reports of poor concentration and short term memory loss, the records do not reflect that the Veteran's symptoms have been attributed to any specific or underlying disability.  Therefore, on remand, the Veteran should consider submitting or identifying evidence that shows he has been diagnosed with disabilities manifested by back, shoulder, or hip pain, to include any residuals of head injury that are manifested by poor concentration, short term memory loss, or other symptoms.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated prior to March 2012 and from August 2013 to the present.  

2. Request the Veteran provide additional information regarding his post-service Iraq employment, including the dates, circumstances, and places of any treatment provided during that time, or any other information that would assist VA in obtaining evidence relevant to the claims on appeal.  

3. After completing the above, perform any other development indicated or deemed necessary by any response received as a consequence of the actions taken in the preceding paragraphs, including obtaining specialized examinations for traumatic brain injury or musculoskeletal disabilities or an addendum medical opinion that considers all lay and medical evidence of record, including specifically the competent lay evidence regarding the head injuries that occurred during and after service.  

4. Thereafter, readjudicate the claims on appeal.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

